EXHIBIT 10.3
INTERNATIONAL SEAWAYS, INC.
MANAGEMENT INCENTIVE COMPENSATION PLAN
FORM OF STOCK OPTION GRANT AGREEMENT
THIS AGREEMENT, made as of [date] (the “Agreement”), by and between
International Seaways, Inc. (the “Company”), and [name of optionee]1 (the
“Optionee”).
WHEREAS, the Company has adopted the International Seaways, Inc. 2020 Management
Incentive Compensation Plan (the “Plan”) to promote the interests of the Company
and its shareholders by providing certain individuals with incentives and
rewards to encourage them to continue in the service of the Company and with a
proprietary interest in pursuing the long-term growth, profitability and
financial success of the Company; and
WHEREAS, Section 6 of the Plan provides for the grant of Options to Participants
in the Plan.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1.   Grant of Option.  Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan [and subject to and conditioned upon the receipt of
shareholder approval of the Plan within twelve (12) months following the Grant
Date][include for grants prior to shareholder approval of Plan], as of the Grant
Date, the Company grants to the Optionee an Option to purchase [# of Shares
underlying Option] shares of Common Stock (the “Option Shares”). The Option is
intended to be a non-statutory stock option.
2.   Grant Date; Vesting Commencement Date. The “Grant Date” of Option hereby
granted is [grant date].  The “Vesting Commencement Date” of the Option hereby
granted is [the Grant Date] [vesting commencement date, if different from Grant
Date].
3.   Incorporation of the Plan.  All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall govern.  Unless otherwise indicated
herein, all capitalized terms used herein shall have the meanings given to such
terms in the Plan.  The provisions of this Agreement and the Plan will govern
except as otherwise expressly addressed in an effective written individual
contract entered into between the Company and the Optionee that includes terms
relating to vesting, forfeiture, payment of taxes or any related definition that
is more beneficial to the Optionee than those set forth herein with respect to
any matter, in which case the terms of such contract will govern.
4.   Exercise Price. The exercise price for the purchase of Option Shares upon
the exercise of all or any portion of the Option will be $[_strike price_] per
Option Share.
5.   Vesting Schedule; Expiration.
(a) Vesting Schedule.  The Option shall become vested and exercisable as
follows, provided that the Optionee remains continuously employed by the Company
through each applicable vesting date:
[Insert vesting schedule based on terms of grant]
(b) Expiration. Subject to earlier expiration as provided in Section 6 below,
the Option will expire at the close of business on the Business Day immediately
preceding the tenth (10th) anniversary of the Grant Date (the “Expiration
Date”).
6.   Termination of Employment. The consequences of a termination of Optionee’s
Employment shall be as follows:
(a) Termination for Reasons Other Than Cause. If the Optionee’s Employment with
the Company terminates for any reason other than Cause (as defined in Section 21
herein), the Optionee may exercise the vested portion of the Option, but only
within such period of time ending on the earlier to occur of (i) the ninetieth
(90th) day after the date the Optionee’s Employment terminates and (ii) the
Expiration Date; provided that, if the Optionee’s Employment with the Company
terminates for death or Disability (as defined in Section 21 herein), the
Optionee’s or the Optionee’s beneficiary may exercise the vested portion of the
Option, but only within such period of time ending on the earlier to occur of
(i) the first (1st) anniversary of the date the Optionee’s Employment terminates
and (ii) the Expiration Date.
(b)      Termination for Cause. If the Optionee’s Employment is terminated for
Cause, the Option (whether then vested or exercisable or not) shall immediately
lapse and cease to be exercisable.
7. Forfeiture[; Change in Control; Death or Disability].  Options which have not
become vested as of the date the Optionee’s Employment terminates shall
immediately be forfeited on such date, and the Optionee shall have no further
rights with respect thereto.  [Notwithstanding any other provision of this
Agreement, Options granted to the Optionee and outstanding and to the extent not
otherwise vested, shall be vested as of the Optionee’s Date of Separation from
Service if such Date of Separation from Service occurs within the twelve months
following a Change in Control and such separation from service occurs as a
result of Termination Without Cause of the Optionee by the Company or
Resignation for Good Reason by the Optionee or by reason of death or Disability
(in each case, the “Accelerated Vesting”).  The Accelerated Vesting shall apply
to the Optionee subject to the condition that the Optionee complies with the
Restrictive Covenants set forth in Section 10 of this Agreement.  For the
avoidance of doubt, the period in which the Options vested pursuant to the
Accelerated Vesting may be exercised following a relevant event shall be
governed by Section 6 hereof.] [include for employees without employment
contracts or whose contracts do not separately address treatment of equity in
these circumstances]
8. Transferability. Subject to any exceptions set forth in this Agreement or the
Plan, the Option is exercisable during the Optionee’s lifetime only by the
Optionee and may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of.  No purported sale, assignment, transfer, pledge,
hypothecation or other disposal of the Option, or the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise will
vest in the assignee or transferee any interest or right herein whatsoever, but
immediately upon such purported sale, assignment, transfer, pledge,
hypothecation or other disposal of the Option will be forfeited by the Optionee
and all of the Optionee’s rights to such Option shall immediately terminate
without any payment or consideration from the Company. Upon the death of the
Optionee, the Option may be exercised only by the executors or administrators of
the Optionee’s estate or by any person or persons who shall have acquired such
right to exercise by will or by the laws of descent and distribution.
9. Manner of Exercise.
(a) Election to Exercise. The Option is exercisable by delivery of an electronic
or physical exercise notice, in the form attached hereto as Exhibit A or such
other form as permitted by the Committee from time to time and communicated to
the Optionee (the “Exercise Notice”), which shall state the election to exercise
the Option, the number of Option Shares in respect of which the Option is being
exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Committee pursuant to the provisions of the
Plan.
 (b) Payment of Exercise Price. The entire Exercise Price of the Option shall be
payable in full at the time of exercise in the manner designated by the
Committee.
10. Restrictive Covenants.  Unless otherwise determined by the Committee in its
sole discretion, by accepting the Option, the Optionee acknowledges that the
Optionee is bound by the following restrictive covenants (the “Restrictive
Covenants”):
 (a) Except to the extent (1) expressly authorized in writing by the Company or
(2) required by law or any legal process, the Optionee shall not at any time
during the Optionee’s Employment with the Company or any of its Affiliates or
following the date the Optionee’s Employment terminates use, disseminate,
disclose or divulge to any person or to any firm, corporation, association or
other business entity, Confidential Information (as defined in Section 21
herein) or proprietary Trade Secrets (as defined in Section 21 herein) of the
Company or any of its Affiliates;
 (b) The Optionee shall not at any time during the Optionee’s Employment with
the Company or any of its Affiliates or following the date the Optionee’s
Employment terminates make any derogatory, disparaging or negative statements,
orally, written or otherwise, against the Company or any of its Affiliates or
any of their respective directors, officers and employees;
 (c) During the Restricted Period (as defined in Section 21 herein), the
Optionee shall not become employed in any capacity by, or become an officer,
employee, director, agent, consultant, shareholder or partner of, or perform any
services for, or otherwise hold an interest (other than the ownership of less
than 5% of the stock or other equity interests of a publicly traded firm or
corporation) in, any Competitor (as defined in Section 21 herein) of the Company
or any of its Affiliates;
 (d) During the Restricted Period, the Optionee shall not directly or
indirectly, on his or her own behalf or on behalf of any other person or entity,
solicit or hire, attempt to solicit or hire, or assist any other person in
soliciting or hiring any employee, agent or contractor of the Company or any of
its Affiliates or induce any employee, agent or contractor of the Company or any
of its Affiliates to terminate his or her or her Employment or cease doing
business with the Company or any of its Affiliates for any reason whatsoever;
and
 (e) During the Restricted Period, the Optionee shall not directly or
indirectly, on his or her own behalf or on behalf of any other person or entity,
including any Competitor of the Company or any of its Affiliates, (1) engage in
any business transaction or relationship or perform any services in any material
way competitive with the Company or any of its Affiliates with or for a client
or prospective client of the Company or any of its Affiliates or (2) interfere
with any business relationship between the Company or any of its Affiliates and
any client or prospective client of the Company or any of its Affiliates or
induce any client or prospective client to discontinue any business relationship
with the Company or any of its Affiliates or to refrain from entering into a
business relationship or transaction with the Company or any of its Affiliates.
The Restrictive Covenants are in addition to and do not supersede any rights the
Company or any of its Affiliates may have in law or at equity or under any other
agreement.
By accepting the Option, the Optionee shall further agree that it is impossible
to measure in money the damages which will accrue to the Company or any of its
Affiliates in the event the Optionee breaches the Restrictive Covenants.
Therefore, if the Company or any of its Affiliates shall institute any action or
proceeding to enforce the provisions hereof, the Optionee shall agree to waive
the claim or defense that the Company or any of its Affiliates has an adequate
remedy at law and the Optionee shall agree not to assert in any such action or
proceeding the claim or defense that the Company or any of its Affiliates has an
adequate remedy at law.
If at any time (including after a notice of exercise has been delivered) the
Committee reasonably believes that the Optionee has breached any of the
Restrictive Covenants described in Sections 10(a) through 10(e), the Committee
may suspend the Optionee’s right to exercise any Option pending a good faith
determination by the Committee of whether any such Restrictive Covenant has been
breached. If the Committee determines in good faith that the Optionee has
breached any such Restricted Covenants, the Optionee shall immediately forfeit
any outstanding unvested Options and any vested but unexercised Options and
shall repay to the Company, upon demand, any Exercised Shares. The Optionee
shall also be required to repay to the Company, in cash and upon demand, any
proceeds resulting from the sale or other disposition (including to the Company)
of Exercised Shares.
The foregoing shall not prejudice the Company’s right to require the Optionee to
account for and pay over to the Company on a pre-tax basis any profit obtained
by the Optionee as a result of any transaction constituting a breach of the
Restrictive Covenants.
11. Taxes.
 (a) Liability for Tax-Related Items.  Except to the extent prohibited by law,
Optionee acknowledges that the Optionee is ultimately liable and responsible for
any and all income taxes (including federal, state, local and other income
taxes), social insurance, payroll taxes and other tax-related withholding (the
“Tax-Related Items”) arising in connection with the Option, regardless of any
action the Company takes with respect to such Tax-Related Items.  The Optionee
further acknowledges that the Company (i) does not make any representation or
undertaking regarding the treatment of any Tax-Related Item in connection with
any aspect of the Option, including the grant, vesting, and exercise of the
Option, or the subsequent sale of the Exercised Shares and (ii) does not commit,
and is under no obligation, to structure the terms of the Option or any aspect
of the Option to reduce or eliminate the Optionee’s liability for Tax- Related
Items or achieve any particular tax result.
 (b) Payment of Withholding Taxes.  Notwithstanding any contrary provision of
this Agreement, no Exercised Shares shall be issued, and no sales proceeds shall
be delivered, unless and until satisfactory arrangements (as determined by the
Committee) have been made by the Optionee with respect to the payment of any
taxes which the Company determines must be withheld with respect to such
Exercised Shares or such sales proceeds.
12. Modification; Entire Agreement; Waiver.  No change, modification or waiver
of any provision of this Agreement which reduces the Optionee’s rights hereunder
will be valid unless the same is agreed to in writing by the parties hereto. 
This Agreement, together with the Plan and the Exercise Notice, represent the
entire agreement between the parties with respect to the Option.  The failure of
the Company to enforce at any time any provision of this Agreement will in no
way be construed to be a waiver of such provision or of any other provision
hereof. The Company reserves the right, however, to the extent that the Company
deems necessary or advisable in its sole discretion, to unilaterally alter or
modify the terms of the Option set forth in this Agreement in order to ensure
that the Option qualifies for exemption from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (“Section 409A”); provided, however that the Company makes no
representations that the Option will be exempt from the requirements of Section
409A.
13. Policy Against Insider Trading. By accepting the Option, the Optionee
acknowledges that the Optionee is bound by and shall comply with all the terms
and conditions of the Company’s insider trading policy as may be in effect from
time to time.
14. Data Privacy Consent.  The Optionee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Optionee’s personal data as described in this Agreement and any other Option
grant materials by the Company for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan.  The
Optionee understands that the Company may hold certain personal information
about the Optionee, including, but not limited to, the Optionee’s name, home
address and telephone number, work location and phone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, hire date, any shares of Common Stock or directorships held in the
Company or any of its Affiliates, details of all awards or any other entitlement
to shares awarded, cancelled, exercised, vested, unvested or outstanding in the
Optionee’s favor, for the purpose of implementing, administering and managing
the Plan (“Personal Data”). The Optionee understands that Personal Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, now or in the future, that these recipients may be
located in the Optionee’s country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than the Optionee’s
country. The Optionee authorizes the recipients to receive, possess, use, retain
and transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing the Optionee’s participation in the
Plan.  The Optionee understands that Personal Data will be held only as long as
is necessary or appropriate to implement, administer and manage the Optionee’s
participation in the Plan.  Further, the Optionee understands that the Optionee
is providing the consents herein on a purely voluntary basis.
15. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Optionee and the
Optionee’s beneficiary, if applicable.
16. Captions.  Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.
17. Severability.  The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
18. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.
19. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
the provisions governing conflict of laws.
20. Acceptance.  The Optionee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Optionee has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Optionee hereby acknowledges that
all decisions, determinations and interpretations of the Board, or a Committee
thereof, in respect of the Plan, this Agreement and the Option shall be final
and conclusive.  The Optionee acknowledges that there may be adverse tax
consequences upon exercise of the Option or disposition of the Exercise Shares
and that the Optionee should consult a tax advisor prior to such exercise or
disposition.
21. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:


[(_)
“Cause”, unless otherwise provided in any effective written individual contract
entered into between the Company and the Optionee, in which case the definition
of Cause in that contract shall govern, shall mean for purposes of this
Agreement (i) the Optionee’s failure to attempt in good faith to perform his or
her lawful duties (other than as a result of Disability); (ii) the Optionee’s
willful misconduct or gross negligence of a material nature in connection with
the performance of his or her duties as an employee, which is or could
reasonably be expected to be materially injurious to the Company, or any of its
affiliates (whether financially, reputationally or otherwise); (iii) a breach by
the Optionee of the Optionee’s fiduciary duty or duty of loyalty to the Company
or its affiliates; (iv) the Optionee’s intentional and unauthorized removal, use
or disclosure of the Company’s or any affiliate’s document (in any medium or
form) relating to the Company or an affiliate, or the customers of the Company
or an affiliate thereof and which is not pursuant to his or her lawful duties
and may be injurious to the Company, its customers or their respective
affiliates; (v) the willful performance by the Optionee of any act or acts of
dishonesty in connection with or relating to the Company’s or its affiliates’
business, or the willful misappropriation (or willful attempted
misappropriation) of any of the Company’s or any of its affiliates’ funds or
property; (vi) the indictment of the Optionee for, or a plea of guilty or nolo
contendere by the Optionee to, any felony or other serious crime involving moral
turpitude; (vii) a material breach of any of the Optionee’s obligations under
any agreement entered into between the Optionee and the Company or any of its
affiliates that is material to either (A) the employment relationship between
Company or any of its affiliates and the Optionee or (B) the relationship
between the Company and the Optionee as investor or prospective investor in the
Company; or (viii) a material breach of the Company’s policies or procedures,
which breach causes or could reasonably be expected to cause material harm to
the Company or its business reputation; provided that, with respect to the
events in clauses (i), (ii), (iv) or (vii) herein, the Company shall have
delivered written notice to the Optionee of its intention to terminate the
Optionee’s employment for Cause, which notice specifies in reasonable detail the
circumstances claimed to give rise to the Company’s right to terminate the
Optionee’s employment for Cause and the Optionee shall not have cured such
circumstances, to the extent such circumstances are reasonably susceptible to
cure as determined by the Board in good faith, within thirty (30) days following
the Company’s delivery of such notice.] [include bracketed text for employees
who do not have employment agreements or whose employment agreements do not
separately address that definition]


[(_)
“Change in Control” has the meaning set forth in the Plan.] [include text
if/when requested by optionee – reflects existing terms of grant]


(_)
“Competitor” shall mean any individual, corporation, partnership or other entity
that engages in (or that owns a significant interest in any corporation,
partnership or other entity that engages in) any business conducted by the
Company or any of its Affiliates.


(_)
“Confidential Information” shall mean all information regarding the Company or
any of its Affiliates, any Company activity or the activity of any of its
Affiliates, Company business or the business of any of its Affiliates, or
Company customers or the customers of any of its Affiliates that is not
generally known to persons not employed or retained (as employees or as
independent contractors or agents) by the Company or any of its Affiliates, that
is not generally disclosed by Company practice or authority to persons not
employed by the Company or any of its Affiliates that does not rise to the level
of a Trade Secret and that is the subject of reasonable efforts to keep it
confidential, and shall include, to the extent such information is not a Trade
Secret and to the extent material, but not be limited to product code, product
concepts, production techniques, technical information regarding the Company’s
or any of its Affiliates’ products or services, production processes and
product/service development, operations techniques, product/service formulas,
information concerning Company or any of its Affiliates’ techniques for use and
integration of its website and other products/services, current and future
development and expansion or contraction plans of the Company or any of its
Affiliates, sale/acquisition plans and contacts, marketing plans and contacts,
information concerning the legal affairs of the Company or any of its Affiliates
and certain information concerning the strategy, tactics and financial affairs
of the Company or any of its Affiliates; provided that Confidential Information
shall not include information that has become generally available to the public,
other than through a breach by such Optionee; and provided further that this
definition shall not limit any definition of “confidential information” or any
equivalent term under the Uniform Trade Secrets Act or any other state, local or
federal law.


[(_)
“Date of Separation from Service” shall mean (i) if the separation from service
occurs due to the Company’s Termination Without Cause of the Optionee, the date
specified in the notice of termination given to the Optionee; (ii) if the
separation from service occurs due to the Optionee’s Resignation with Good
Reason, the date of his or her separation from service specified in the notice
thereof; or (iii) if the separation from service occurs due to the Executive’s
death, the date of the Executive’s death.] [include bracketed text for employees
who do not have employment agreements or whose employment agreements do not
separately address this definition]





(_)
“Disability” means, unless otherwise provided in any effective written
individual contract entered into between the Company and the Optionee, in which
case the definition of Cause in that contract shall govern, (i) for any Optionee
covered by a disability plan or policy sponsored or maintained by the Company,
the definition of "disability" that would entitle the Optionee to benefits under
the terms of such disability plan or policy and (ii) for any Optionee not
covered by any such disability plan or policy, (a) the inability of the Optionee
to engage in any substantial gainful activity or (b) the receipt by the Optionee
of income replacement benefits for a period of not less than three (3) months
under an accident and health plan covering employees of the Company, in each
case by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months.


(_)
“Resignation for Good Reason” shall mean termination of Optionee of his or her
employment with the Company for Good Reason. For purposes of this Agreement, the
term “Good Reason” shall mean, unless otherwise provided in any effective
written individual contract entered into between the Company and the Optionee,
in which case the definition of Good Reason in that contract shall govern, when
used in connection with the Optionee’s Separation from Service with the Company,
unless the Optionee shall have consented in writing thereto, (i) a material
diminution in the Executive’s base salary and target bonus percentage as of the
date of this Agreement, (ii) a material reduction in his or her duties
associated with his or her title as [insert title] and his or her role as
[insert role] as of the date of this Agreement, or (iii) a relocation of the
Company’s New York office (“New York Office”) to more than 50 miles from the
current location or the Optionee’s current residence, or a reassignment of
Executive’s place of work from the New York Office to another office located
more than 50 miles from the current location or the Optionee’s current
residence; provided, in each case, that within thirty (30) days following the
initial occurrence of any of the events set forth herein, the Optionee shall
have delivered written notice to the Company of his or her intention to
terminate his or her employment for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to give rise to the Optionee’s right
to terminate employment for Good Reason, the Company shall not have cured such
circumstances within thirty (30) days following the Company’s receipt of such
notice, and the Optionee’s Separation from Service with the Company shall have
occurred within seventy (70) days following the initial occurrence of the
applicable event.





(_)
“Restricted Period” shall mean [(i) with respect to the provisions of Section
10(c) and Section 10(e) hereof, the period commencing on the date the Optionee’s
Employment terminates and ending on the twelve (12) month anniversary thereof
and (ii) with respect to the provisions of Section 10(d) hereof,] the period
commencing on the date the Optionee’s Employment terminates and ending on the
eighteen (18) month anniversary thereof (or[, in the case of either clause (i)
or clause (ii),] such shorter period governing relevant activities as may be
explicitly set forth in any employment agreement between the Company and the
Optionee). [include bracketed text for employees who do not have employment
agreements or whose employment agreements do not separately address this
definition]


 (_)
“Termination Without Cause”, unless otherwise provided in any effective written
individual contract entered into between the Company and the Optionee, shall
mean termination by the Company of the Optionee’s employment without Cause.





(_)
“Trade Secrets” shall mean all secret, proprietary or confidential information
regarding the Company (which shall mean and include all of the Company’s
subsidiaries and all Affiliates and joint ventures connected by ownership to the
Company at any time) or any Company activity that fits within the definition of
“trade secrets” under the Uniform Trade Secrets Act or other applicable law, and
shall include, but not be limited to, all source codes and object codes for the
Company’s software and all website design information to the extent that such
information fits within the Uniform Trade Secrets Act; provided that Trade
Secrets shall not include information that has become generally available to the
public, other than through a breach by such Optionee; and provided further that
this definition shall not limit any definition of “trade secrets” or any
equivalent term under the Uniform Trade Secrets Act or any other state, local or
federal law.

* * * * *
[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

1 Text in brackets/ italics reflects notes to draft. Insert terms of grant, as
appropriate, in any final grant agreement.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Optionee has hereunto signed this Agreement
on the Optionee’s own behalf, thereby representing that the Optionee has
carefully read and understands this Agreement and the Plan as of the day and
year first written above.
INTERNATIONAL SEAWAYS, INC.


_______________________________________
By:
Title:


Acknowledged and Accepted:


_______________________________________
[Optionee]







--------------------------------------------------------------------------------

EXHIBIT A TO FORM OF STOCK OPTION GRANT
INTERNATIONAL SEAWAYS, INC.
MANAGEMENT INCENTIVE COMPENSATION PLAN
EXERCISE NOTICE
International Seaways, Inc.
[insert current address]
Attention: [insert ]
1.
Exercise of Option.  Effective as of today _______________,  ______, the
undersigned  (“Purchaser”) hereby elects to purchase ________________ shares of
Common Stock (the“Shares”) under and pursuant to the stock option granted to
Purchaser (the “Option”) pursuant to the International Seaways, Inc. Management
Incentive Compensation Plan  (the “Plan”) and the Stock Option Grant Agreement
dated ______________,  ______ (including any subsequent amendments, the
“Agreement”). The purchase price for the Shares shall be $___________, as
required by the Agreement.



2.
Delivery of Payment.  Purchaser herewith delivers to International Seaways, Inc.
(the “Company”) the full purchase price for the Shares in cash.



3.
Representations of Purchaser.  Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.



4.
Rights as Shareholder. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or its transfer agents or registrars) of the Shares,
the Purchaser shall not have any rights as a shareholder with respect to the
Shares subject to the Option, notwithstanding the exercise of the Option.  The
Shares acquired upon exercise of the Option shall be issued to the Purchaser as
soon as practicable after exercise of the Option.



5.
Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser's purchase or disposition of the Shares. 
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

Submitted by:
PURCHASER
Accepted by:
INTERNATIONAL SEAWAYS, INC.
 
_____________________________
Signature
 
By: ___________________________
Name:
Title:
 
Print Name:
 
Date Received: __________________
Address:
 




